246 U.S. 146
38 S.Ct. 298
62 L.Ed. 631
LOCOMOBILE CO. OF AMERICAv.COMMONWEALTH OF MASSACHUSETTS.
No. 734.
Argued Oct. 19, 1918.
Decided March 4, 1918

Mr. Charles A. Snow, of Boston, Mass., for plaintiff in error.
Mr. Wm. Harold Hitchcock, of Boston, Mass., for the Commonwealth of Massachusetts.
Mr. Justice VAN DEVANTER delivered the opinion of the Court.


1
An excise tax of $1,300 imposed on a West Virginia corporation for doing a local business in Massachusetts during the year 1915 is here in question. The state court sustained it. 228 Mass. 117, 117 N. E. 5. The corporation is engaged in manufacturing in Connecticut and sells its manufactured articles extensively in interstate commerce. It does both an interstate and a local business in Massachusetts. Each is of considerable volume, but the interstate is much the larger, although this is not material. The tax is of a designated per cent. of the entire authorized capital, and was imposed after the maximum limit named in St. 1909, c. 490, part 3, § 56, was removed by St. 1914, c. 724, § 1. As thus changed the statute is in its essence and practical operation indistinguishable from those adjudged invalid in Western Union Telegraph Co. v. Kansas, 216 U. S. 1, 30 Sup. Ct. 190, 54 L. ed. 355; Pullman Co. v. Kansas, 216 U. S. 56, 30 Sup. Ct. 232, 54 L. Ed. 378; Ludwig v. Western Union Telegraph Co., 216 U. S. 146, 30 Sup. Ct. 280, 54 L. Ed. 423, and Looney v. Crane Co., 245 U. S. 178, 38 Sup. Ct. 85, 62 L. Ed. ——. This we have just decided in International Paper Co. v. Massachusetts, 246 U. S. 135, 38 Sup. Ct. 292, 62 L. Ed. ——.


2
Judgment reversed.